Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Diane Beall, Appellant                                Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 14-
No. 06-21-00097-CV         v.                         0718). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Stevens and
Robert Russell, Frank Russell, Dorothy                Justice van Cleef participating.
Russell, Thomas Jones, Teresa Beall,
Edward Beall, and Joanie Jones, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the September 2021 judgment of the trial court.
       We note that the appellant, Diane Beall, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 5, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk